Citation Nr: 0827375	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
thoracic spine arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1985 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for the 
thoracic spine disability.  The veteran filed a timely appeal 
with respect to the initial rating.

The veteran was scheduled for a Travel Board Hearing before 
the Board in September 2006, however he failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this veteran's 
request for a hearing is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial disability evaluation for 
his service-connected thoracic spine disability.  During the 
course of his appeal, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  He was last examined by VA in August 
2003, prior to the regulation's effective date.  While his 
outpatient clinical records, which date through January 2008, 
do not show a worsening of symptoms referable to this 
thoracic spine disability, the August 2003 exam is inadequate 
for rating purposes under the revised criteria, which are 
applicable for the bulk of the veteran's appeal.  
Specifically, the rating is dependent on the range of motion 
for the thoracolumbar spine.  The exam of record measures 
only the thoracic portion of the spine.  The veteran must be 
afforded the opportunity to undergo an examination which 
tracks the new rating criteria.  While on remand, any 
outstanding outpatient clinical records (from January 2008 
forward) must be associated with the record. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain any outstanding outpatient 
clinical records for this veteran from 
January 2008 forward.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
severity of his service-connected thoracic 
spine disability.  The current 
Compensation & Pension worksheet for spine 
exams must be used.  All testing deemed 
necessary must be conducted and results 
reported in detail.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




